Citation Nr: 0902159	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  08-11 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the net worth of the appellant is excessive for the 
receipt of death pension benefits with special monthly 
pension.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who is 
reported to have had active service from February 1943 to 
June 1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 corpus of estate determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  The Board finds that the sole 
issue that has been developed on appeal is whether the net 
worth of the appellant is excessive for the receipt of death 
pension benefits with special monthly pension.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Appellant was born in August 1924.

2.  Her assets are approximately $49,780.67 and her annual 
expenses are in excess of $32,000.00.


CONCLUSION OF LAW

The net worth of appellant is not excessive for the receipt 
of death pension benefits.  38 U.S.C.A. §§ 1541, 1543 (West 
2002); 38 C.F.R. §§ 3.274(c), 3.275 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a result of the Board's decision to grant the subject 
appeal, any failure on the part of VA to notify and/or 
develop the claim pursuant to the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008) (VCAA), cannot be considered prejudicial 
to the appellant.  The Board will therefore proceed to a 
review of the claim on the merits.

The record reflects that the veteran died in September 1980.  
Appellant, the surviving spouse of the veteran, submitted a 
claim for death pension benefits with special monthly pension 
in July 2006.  In the most recent corpus of estate 
determination in August 2007, the RO acknowledged that the 
appellant reported a net worth of $49,780.67 in bank deposits 
in an Individual Retirement Account (IRA).  It further 
indicated that the appellant reported a monthly income of 
$1,354.08, consisting of Social Security benefits of 
$1,115.50, a railroad retirement of $230.58, and $8.00 in 
dividends and interest.  It also noted appellant's monthly 
expenses of $2,684.00, which translated into yearly expenses 
in excess of $32,000.00.  The RO does not dispute the 
appellant's asserted net worth, monthly income, or monthly 
expenses.  

Appellant has been a resident in an assisted living facility 
since February 2006.  The August 2007 corpus of estate 
determination also reflects that she was 83 years old and had 
a life expectancy of 7 years.

Pension payable to a surviving spouse shall be denied or 
discontinued when the corpus of the estate of the surviving 
spouse is such that under all the circumstances, including 
consideration of the surviving spouse's income and the income 
of any child for whom the surviving spouse is receiving 
pension, it is reasonable that some part of the corpus of the 
estate be consumed for the surviving spouse's maintenance.  
38 U.S.C.A. § 1541, 1543; 38 C.F.R. § 3.274(c).

The terms "corpus of estate" and "net worth" mean the market 
value, less mortgages or other encumbrances, of all real and 
personal property owned by the claimant, except the 
claimant's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the claimant's reasonable mode of life.  38 
C.F.R. § 3.275(b).

In determining whether the estate should have been used for 
the appellant's maintenance, factors to be considered 
include: whether the property can be readily converted into 
cash at no substantial sacrifice; life expectancy; number of 
dependents; and potential rate of depletion, including 
unusual medical expenses.  38 C.F.R. § 3.275(d).

Initially, the Board finds that it is essentially undisputed 
that the appellant's net worth is $49,780.67.  While January 
2007 and earlier information from the appellant noted 
separate cash holdings and a higher balance in the IRA, the 
RO has not disputed the most current net worth assessment, 
and the appellant has also noted a recent injury, which may 
at least in part account for the recent diminution of her 
estate.  

The fact remains that appellant has been a resident in an 
assisted living facility since February 2006, and as of the 
August 2007 corpus of estate determination, her monthly 
expenses exceed her monthly income by the amount of $1,329.92 
per month, or $15,959.04 per year.  In addition, at the age 
of 83, appellant was noted by the RO to have a life 
expectancy of 7 years, and she is now 84.  Clearly, even 
based on these figures, the funds in appellant's IRA will be 
consumed in 3.1 years, a very short period of time 
considering the remaining life expectancy of appellant.  



Accordingly, given the rate of depletion, the Board finds 
that the net worth of the appellant should not be a bar to 
the receipt of death pension benefits.  



ORDER

As to the matter of whether the appellant's net worth is a 
bar to the receipt of death pension benefits, the appeal is 
granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


